May 16, 2008


Mr. James W. Bowen
Hunton & Williams LLP
Fountain Place
1445 Ross Ave., Suite 3700
Dallas, TX 75202-2799

Honorable Sally Montgomery
County Court at Law #3
George L. Allen, Sr., Courts Building
600 Commerce St., 5th Floor
Dallas, TX 75202
Mr. William S. Snyder
Sayles | Werbner PC
1201 Elm Street, Suite 4400
Dallas, TX 75270

RE:   Case Number:  06-0886
      Court of Appeals Number:  05-05-01430-CV
      Trial Court Number:  04-04729-C

Style:      IN RE  CITIGROUP GLOBAL MARKETS, INC. (F/K/A SALOMON SMITH
      BARNEY, INC.), CITIGROUP, INC., AND STACY OELSEN

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The stay order issued  November  21,
2006 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cynthia Figueroa    |
|   |Calhoun                 |
|   |Ms. Lisa Matz           |